Citation Nr: 0503152	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include a separate 10 
percent rating for each ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1970, and from March 1981 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 letter determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.

3.  There has been no claim, or demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include a 
separate 10 percent rating for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (as in effect prior to, and from, June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs with respect to the duties to notify and to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000), see 38 U.S.C.A. 
§ 5103A.

Under 38 U.S.C. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of 
DC 6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees.  VAOPGCPREC 2-2004.  No other basis for an 
increased rating has been set forth in this appeal.

Factual background

The veteran was provided a VA audiological examination in 
December 1985.  It was noted that the veteran reported 
constant tinnitus of the left ear.  

By a rating action dated in February 1986, the RO granted 
service connection for tinnitus of the left ear.  A 10 
percent evaluation was assigned for tinnitus.

In a statement received in March 2003, the veteran's 
representative requested an increased rating for the service-
connected tinnitus, and requested a separate 10 percent 
rating for each ear. 

Analysis 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim, Diagnostic Code 6260 provided 
a maximum 10 percent rating for recurrent tinnitus.  A note 
following the diagnostic code stated that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or another 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective prior to June 13, 2003).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still assigns a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following: Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).

The veteran's representative asserts that the veteran is 
entitled to an increased rating for his service-connected 
tinnitus.  In effect, the representative argues that the 
veteran should be granted a separate 10 percent rating for 
each ear, asserting he was diagnosed with bilateral tinnitus.  
However, both the old and new rating criteria allow a maximum 
10 percent rating for tinnitus.  The Board observes that the 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating tinnitus specifically 
indicates that the addition of the Notes was intended to 
codify current standard VA practice of awarding a 10 percent 
rating for tinnitus whether it was unilateral or bilateral, 
not to change the way tinnitus was evaluated.  See 68 Fed. 
Reg. 25822-25823 (May 14, 2003).  Furthermore, as briefly 
noted above, VA's General Counsel has held that Diagnostic 
Code 6260 authorized a single 10 percent disability rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  Therefore, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260.  See VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

In his Brief in support of the claim, the veteran's 
representative has argued that current case law mandates that 
each service-connected disability should be rated separately 
and the ratings combined.  See, e.g., Colayong v. West 12. 
Vet. App. 524 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  Hence, it is argued, the veteran is entitled to 
separate ratings for his left and right ear tinnitus.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Furthermore, the 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the amendment.  Accordingly, the Board finds no 
basis to find the prior version of Diagnostic Code 6260 
ambiguous.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an evaluation in excess of 10 percent for service-connected 
tinnitus, to include separate compensable evaluations for 
each ear, is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the evidence of record does 
not demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).




ORDER

Entitlement to an increased rating for tinnitus, to include a 
separate 10 percent rating for each ear, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


